                                                  Notice Recipients
District/Off: 0971−3                    User: admin                         Date Created: 5/28/2021
Case: 21−30299                          Form ID: pdfeoc                     Total: 2


Recipients submitted to the BNC (Bankruptcy Noticing Center):
intp        Borel Place Associates    1611 Borel Place       San Mateo, CA 94402
            Borel Place Associates    Attn: Robert L. Spence, Partner    1611 Borel Place      San Mateo, CA 94402
                                                                                                            TOTAL: 2




      Case: 21-30299          Doc# 15-1        Filed: 05/28/21        Entered: 05/28/21 16:08:26           Page 1 of
                                                           1
